
	
		III
		110th CONGRESS
		2d Session
		S. RES. 663
		IN THE SENATE OF THE UNITED STATES
		
			September 17, 2008
			Mr. Brown submitted the
			 following resolution; which was referred to the
			 Committee on Environment and Public
			 Works
		
		RESOLUTION
		Expressing concern over the current Federal
		  policy that allows the exportation of toxic electronic waste to developing
		  nations, and expressing the sense of the Senate that the United States should
		  join other developed nations and ban the exportation of toxic electronic waste
		  to developing nations.
	
	
		Whereas toxic electronic waste is generated from discarded
			 televisions and computer monitors, computers and peripherals, audio and video
			 equipment, wireless devices, fax and copy machines, video game consoles, and
			 other electronic appliances and products;
		Whereas televisions with cathode ray tubes (CRTs) contain
			 between 4 and 15 pounds of lead, a toxic substance known to cause brain damage
			 in children;
		Whereas many laptops, flat panel monitors, and televisions
			 contain fluorescent lamps that contain mercury, a dangerous neurotoxin;
		Whereas many electronic products contain toxic chemicals
			 such as lead, mercury, beryllium, cadmium, chromium, and brominated flame
			 retardants;
		Whereas approximately 2,630,000 tons of used or unwanted
			 electronics were discarded in the United States in 2005, according to the
			 Environmental Protection Agency (EPA);
		Whereas approximately 330,000 tons of electronic waste
			 were collected and diverted from landfills for reuse or recycling in 2005,
			 according to the EPA;
		Whereas an estimated 50 percent to 80 percent of
			 electronic waste collected for reuse or recycling is exported to countries such
			 as China, India, Ghana, Nigeria, Pakistan, and Thailand, according to the
			 Department of Commerce;
		Whereas approximately 131,500 tons of lead-containing CRTs
			 were exported in 2005, representing 75 percent of the CRTs supposedly collected
			 for recycling, according to the EPA;
		Whereas Congress has required the Nation’s broadcasters to
			 convert from analog to digital broadcasting on February 17, 2009, a move which
			 will render millions of analog CRT televisions obsolete for broadcasting and
			 likely to be discarded;
		Whereas exported electronic waste is often crudely
			 scrapped and dismantled under conditions that are dangerous for human health
			 and the environment in developing countries, according to eyewitness reports by
			 the Basel Action Network and several media outlets including National
			 Geographic Magazine;
		Whereas toxic lead from exported electronic waste has
			 returned to the United States as a public health threat in children’s jewelry
			 made in China, according to a study by Ashland University, reported by the Wall
			 Street Journal;
		Whereas the Consumer Product Safety Commission (CPSC) has
			 issued multiple recall notices for jewelry and toys for children made in China
			 that contained dangerous levels of lead;
		Whereas 32 nations, including the member States of the
			 European Union, have banned the export of toxic electronic waste to developing
			 countries;
		Whereas several major information technology and consumer
			 electronics manufacturers have corporate policies that prohibit the export of
			 toxic electronic waste to developing nations;
		Whereas the Resource Conservation and Recovery Act of
			 1976, as amended, prohibits the export of hazardous waste from the United
			 States to other nations unless the EPA obtains prior written permission from
			 the other nation’s competent authority; and
		Whereas the EPA has determined that much electronic waste
			 is excluded or exempted from the definitions of waste and
			 hazardous waste under the Resource Conservation and Recovery Act
			 of 1976, leading to the largely unrestricted export of toxic electronic waste
			 to developing nations: Now, therefore, be it
		
	
		That the Senate—
			(1)expresses its concern over the current
			 Federal policy that allows the exportation of toxic electronic waste to
			 developing nations; and
			(2)supports joining other developed nations
			 and banning the export of toxic electronic waste to developing nations.
			
